UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6708



CLINTON MCDANIELS; ROGER BAILEY,

                                            Plaintiffs - Appellants,

          and

HAROLD L. PALMER; EACH AND EVERY OTHER INMATE
IN THE SAME SIMILAR SITUATION,

                                                          Plaintiffs,

          versus

WILLIAM C. DUNCIL, Warden, Huttonsville Cor-
rectional Center; NICHOLAS J. HUN, Commis-
sioner of the West Virginia Department of Cor-
rections; ROY WHITE, Hospital Administrator;
ANY OTHER PERSON HAVING POWER TO TRANSFER
INMATES FROM ONE PLACE TO ANOTHER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-95-116-2)


Submitted:   November 21, 1996            Decided:   December 3, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.
Clinton McDaniels, Roger L. Bailey, Appellants Pro Se. Silas Bent
Taylor, Deputy Attorney General, Charleston, West Virginia; Leslie
K. Kiser, WEST VIRGINIA DEPARTMENT OF CORRECTIONS, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants, West Virginia inmates, appeal the district court's
order denying relief on their 42 U.S.C. § 1983 (1994) action pursu-

ant to 28 U.S.C. § 1915(d) (1994), amended by Prison Litigation

Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We have

reviewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the
reasoning of the district court. McDaniels v. Duncil, No. CA-95-

116-2 (N.D.W. Va. Apr. 15, 1996). We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2